DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.
Double Patenting
Applicant is advised that should claim 31 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-10, 12, 25, and 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 33 recite the limitation “additive.” The limitation is indefinite, because the term is not adequately defined to show what Applicant considers the metes and bounds of the claim. In the specification, examples of what is considered an “additive” include components which aid adhesion (e.g. adhesion factor, flow aid, binder, non-metallic “additives,” microspheres, polymers like silicone) [00120-00122, 0062]. However, Applicant’s specification describes the precursor as including metal particles, which are not included anywhere in the specification in a category of “additive” [0073]. Examiner considers the limitation “additive” to include specific types of materials listed in the specification (e.g. adhesion factor, flow aid, binder, non-metallic “additives,” microspheres, polymers like silicone) and not simply any type of material (e.g. metal particles are excluded).
Claim 4 recites the limitation “the material comprises a ferroic material.” The limitation is indefinite, because it introduces further components of the material, which are not clearly a brittle material or an “additive” according to Claim 1 making it unclear whether “ferroic material” should or should not be considered an “additive,” a brittle particle, or some other component, or whether its concentration is constrained an “additive” in Claim 1.
Claims 5 and 36 recite that “the material comprises a multiferroic material having at least two materials selected from the group consisting of: a ferromagnet material, a ferroelastic material, a ferroelectric material, and a ferrotoroidic material.” The limitation is indefinite, because it introduces further components of the material, which are not clearly a brittle material or an “additive” making it unclear whether the additional “material” should or should not be considered a brittle particle, “additive,” some further component, or whether it is constrained by a concentration limitation in Claims 1 and 33.
Claim 40 recites the limitation “no additive is present in the material.” The limitation is indefinite, because the term “additive” is not sufficiently defined to permit a determination that it is not present. Claim 1 recites the limitation “a material formed from a precursor powder, the material comprising: a plurality of brittle particles and less than 8 wt% of an additive, if present.” Because the claim uses the transition “comprising” and not “consisting of,” the claim is considered open-ended, permitting other components than those recited. Furthermore, in the specification, examples of what is considered an “additive” include components which aid adhesion (e.g. adhesion factor, flow aid, binder, non-metallic “additives,” microspheres, polymers like silicone) [00120-00122, 0062]. The specification does not clearly associate the term “additive” with every material (e.g. metal particles) and Claim 1 permits additional components other than ones which might be considered an “additive.” Furthermore, Applicant’s specification describes the precursor as including metal particles, which are not associated with an “additive” [0073]. Examiner considers the limitation “additive” to include specific types of materials listed in the specification (e.g. adhesion factor, flow aid, binder, non-metallic “additives,” microspheres, polymers like silicone) and not simply any type of material (e.g. metal particles are excluded), since the term “comprising” in Claim 1 permits more components than brittle particles and a material considered an “additive.
Claims 2, 4-5, 8-10, 12, 25, 27-32, and 34-40 are rejected as depending from rejected Claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7-10, 12, 25, 27-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita et al. (JP 2013161829) (Folks, L. et al.."Magnetocaloric dependence of magnetic viscosity measurments in NdFeB". J App. Physics 75, 6634-6636 (1994). is cited as evidence that NeFeB is a magnetocaloric material).
Regarding Claims 1, 9, 25, 32, 33, 39, and 40, Kawashita et al. (JP’829) teaches a product, comprising: a substrate [0039]; and a material formed from a precursor powder [0045], the material comprising a plurality of brittle particles (rare earth magnet particles) and non-magnetic metal particles. 
The feed powder (“precursor powder”) is cold sprayed onto the substrate [0040]. To the extent that the material in the product is the same as the precursor powder, the microstructure of the material is considered to be substantially the same as a microstructure of its feed powders (”precursor powder”) absent evidence to the contrary, at least by virtue of both having magnetic properties and maintaining its characteristic as a combination of rare-earth magnet material and non-magnetic metal material. The material has a microstructure which provides it with excellent magnetic properties [0013]. Folks et al. provides evidence that at least NdFeB is a magnetocaloric material (see JP’829 at [0023] and Folks et al. at Abstract; p. 6634, left column). Additionally, because the product is claimed, process steps such as (cold spraying a precursor powder) are not given patentable weight.
JP’829 suggests excluding a binder since a product with a binder has insufficient magnetic properties [0004-0005]. JP’829 does not suggest any other material which would be considered an “additive” within Applicant’s description. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify it by excluding an additive (e.g. binder, adhesive agent, glass bead, resin, polymer) which JP’829 does not specifically require. Therefore, it would have been obvious to a person of ordinary skill in the art to have 0% additive.
Regarding Claim 2, because both the feed material and the material of the product is the same material (e.g. NeFeB permanent magnet particles and non-magnetic metal) at least the remnant magnetization of both is expected to be substantially the same.
Regarding Claim 4, the material comprises a ferroic material [0023].
Regarding Claim 7, Kawashita et al. (JP’829) teaches a product, comprising: a substrate [0039]; and a material formed from a precursor powder [0045], the material comprising a plurality of brittle particles (rare earth magnet particles) and non-magnetic metal particles [0045]. The brittle particles inherently “have structural characteristics defined by an impact of the brittle particles on the substrate and/ or on previously deposited brittle particles.” In addition, the material can be present in at least two layers, wherein a second layer is positioned above a first layer and wherein the first layer and second layer have different compositions [0082].
The feed powder (“precursor powder”) is cold sprayed onto the substrate [0040]. To the extent that the material in the product is the same as the precursor powder, the microstructure of the material is considered to be substantially the same as a microstructure of its feed powders (”precursor powder”) absent evidence to the contrary, at least by virtue of both having magnetic properties and maintaining its characteristic as a combination of rare-earth magnet material and non-magnetic metal material. The material has a microstructure which provides it with excellent magnetic properties [0013]. Folks et al. provides evidence that at least NdFeB is a magnetocaloric material (see JP’829 at [0023] and Folks et al. at Abstract; p. 6634, left column). Additionally, because the product is claimed, process steps such as (cold spraying a precursor powder) are not given patentable weight.
JP’829 suggests excluding a binder since a product with a binder has insufficient magnetic properties [0004-0005]. JP’829 does not suggest any other material which would be considered an “additive” within Applicant’s description. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify it by excluding an additive (e.g. binder, adhesive agent, glass bead, resin, polymer) which JP’829 does not specifically require. Therefore, it would have been obvious to a person of ordinary skill in the art to have 0% additive.
	Regarding Claims 8 and 29, JP’829 teaches that each layer can have different rare earth magnetic particles and/ or different non-magnetic particles, which suggests at least differences in magnetic properties, including coercivity and remnant magnetization, between the layers with different rare-earth magnetic particles, different non-magnetic metals, or both [0082].
	Regarding Claim 10, JP’829 teaches the thickness of the material between 200 and 3000 micron, including 250 micron or 5 mm [0084, 0095, 0125].
	Regarding Claim 12, JP’829 teaches that the material on the substrate has a complex shape [0027].
	Regarding Claim 27, 29, and 33, because layers of material include brittle particles (rare earth magnetic particles) with a relatively small concentration of non-magnetic metals in voids [0029-0030], layers subsequent to an initial layer adhered to the surface of a substrate are formed by brittle particles largely adhering to other brittle particles [0082, 0039].
	Regarding Claim 28, the material itself is not ductile, since it contains mostly brittle particles and has an elastic-plastic ratio of 50% or less [0015].
	Regarding Claim 30, because JP’829 teaches multiple layers [0029], at least some particles are embedded in other particles.
	Regarding Claim 31, JP’829 teaches non-magnetic metal particles in a concentration of 5% [0098] or even as low as 2.5% [0030], which meets the limitation “comprised essentially of 100 wt. % brittle particles.”
	Regarding Claim 34, see rejection of Claims 1, 27, and 33 above.
Regarding Claim 35, the material comprises a ferroic material [0023].
	Regarding Claim 37, see rejection of Claims 1 and 33 above.
	Regarding Claim 38, see rejection of Claims 1, 33, and 7 above.
Claim(s) 5 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita et al. (JP 2013161829) as applied to Claims 1 and 33 above, and further in view of Makarova, L et al. “Composite multiferroic materials consisting of NdFeB and PZT particles embedded in elastic matrix: the appearance of electrical polarization in a constant magnetic field”. EPJ Web of Conferences 185, 07008 (2018) MISM 2017 (Published online 04 July 2018) (Folks, L. et al.."Magnetocaloric dependence of magnetic viscosity measurements in NdFeB". J App. Physics 75, 6634-6636 (1994). is cited as evidence that NeFeB is a magnetocaloric material).
Regarding Claims 5 and 36, JP’829 teaches NdFeB particles among others [0023] and fails to teach a multiferroic material having at least two materials selected from the group consisting of a ferromagnet material (NdFeB) and a ferroelectric (PZT) material. Makarova et al. suggest composites including multiferroic material having at least two materials (e.g. ferromagnetic and ferroelectric particles) and that magnetic properties (e.g. coercivity and remnant polarization, or remanent magnetization: Abstract, p. 2, right column) depend on concentration of ferromagnetic particles (Abstract) and that such composites have magnetic and electrical properties desirable for a number of applications as sensors, controllers, and “smart” applications (Conclusion, p. 5; p. 1, left column)It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the product of JP’829 by including mutiferroic material having at least two materials selected from the group consisting of a ferromagnet material (NdFeB) and a ferroelectric (PZT) material, because Makarova et al. suggest that a composite of materials with ferromagnetic, ferroelectric, and ferroelastic properties provide a product with magnetic and electrical properties desirable for a number of applications as sensors, controllers, and “smart” applications (Conclusion, p. 5; p. 1, left column). 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712